Title: From John Adams to Henry Marchant, 2 March 1791
From: Adams, John
To: Marchant, Henry



Dear Sir,
Philadelphia March 2d: 1791

This morning I received your kind letter of Febry: 19, and I thank you for the handsome charge to the Jury in the Newspaper inclosed. With sincere pleasure I learn from you, that Rhode Island is become in heart as well as voice one of the family again.  Nothing gives me so much satisfaction as the prospect of peace and harmony among ourselves.  The accession of Vermont & Kentucky are in my estimation considerable events. The irregular Billows that roll and break in Virginia, North  Carrolina and Pennsylvania, I hope will subside.  I have not heard any complaints, that people in office, have not cautiously carried themselves. Yet I should not wonder if Clerks should give themselves Airs, sometimes, for altho’ I have no Clerk, I have a Coachman and Footman, and I cannot always keep them from being insolent,  in short there is so much light, liberty and equality, that there is no keeping even menial domesticks in perfect Order. It is one of the natural rights of mankind, you know in some men’s political creed or at least practice, to get drunk now and then, and in that situation neither Clerks nor others, are always Civil.
The heads of departments have distinguished themselves much to their honor.  The Secy of the Treasury in particular is an able man, and has raised himself deservedly a great reputation.  No man except Genl Washington ever had so fair an opportunity to bring himself directly before the people in so advantageous a light. The Indian War is an unfortunate circumstance, but I hope we shall have a peace even in that quarter; if not, I hope with you, that War will be pushed with spirit. Our interests are not difficult to manage; but our passions are formidable,  the human heart has not been enough consulted. I fear in our Constitutions, National or Statistical.  The Rivalries already arisen, between the state Sovereignties, and the national Sovereignty, and the other rivalries, which if not already in action will soon appear between Ministers of State, and between the Legislative, executive and Judicial powers, give me more serious apprehensions, than national Debt, Indian Wars and Algerine depredations. Whatever may occur, may the Fœlicis animi tranquilitas, be your portion and that of your friend.

John Adams